SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

            Norfolk Southern Railway Company v. Intermodal Properties, LLC (A-117-11) (070240)

Argued May 14, 2013 -- Decided August 6, 2013

HOENS, J., writing for a unanimous Court.

         In this appeal, the Court considers two statutory provisions relating to the eminent domain power vested in
public utilities and railroads: (1) the limitation in N.J.S.A. 48:3-17.7 that a public utility’s taking of private property
be “not incompatible with the public interest”; and (2) the requirement in N.J.S.A. 48:12-35.1 that a railroad may
only take property to the extent that the “exigencies of business may demand.”

          Plaintiff Norfolk Southern Railway Company owns and operates Croxton Yard, a large intermodal freight
facility in Secaucus, New Jersey. At Croxton, which is open nearly around the clock, freight containers are
transferred between trains and tractor-trailer trucks for delivery to final destinations. Containers are off-loaded from
trucks or trains and placed in parking spaces prior to being transferred to the next transportation modality. The yard
is typically at eighty percent capacity, and over 1,500 trucks pass through it each day. In order to remain efficient,
Norfolk Southern must limit dwell time within the yard, which is a measure of the time it takes a truck to enter and
leave the yard, as well as how long a container stays in the yard between off-loading and pick-up. By 2002, existing
traffic had caused double-parking of containers and increased dwell time, and business was expected to continue to
grow. The railroad’s future plans included the Crescent Corridor project, which would expand rail service from
ports in New York and New Jersey across the United States and into Mexico. In 2004, Norfolk Southern decided to
expand the yard by acquiring three adjacent properties, including one owned by defendant Intermodal Properties,
LLC. Intermodal’s property would provide 291 additional parking spaces and would connect Croxton with Norfolk
Southern’s land on the other side of Intermodal’s property. The property’s proximity to the tracks also would
improve efficiency without increasing dwell time. Intermodal rejected Norfolk Southern’s offers, and the railroad
initiated condemnation proceedings through a petition filed with the New Jersey Department of Transportation,
which referred the contested case to an Administrative Law Judge (ALJ).

          Intermodal proposed to use the property as a parking facility for the Secaucus Junction passenger rail
station, a use it contended was more compatible with the public interest. The ALJ precluded Intermodal from
invoking the prior public use doctrine because the property was not being used for a public purpose and was not
zoned to permit a parking facility. Intermodal succeeded in having the property rezoned, but the ALJ deemed this
irrelevant since Intermodal presented no evidence that any entity was willing to enter into a contract for public
parking. In contrast, the railroad’s condemnation would advance the public interest in several ways, including
alleviating highway congestion, reducing dwell time, and increasing railroad efficiency. The ALJ also disagreed
with Intermodal’s contention that the statutory provision permitting a taking only “as exigencies of business may
demand” required the railroad to demonstrate an urgent need. Instead, the ALJ found that the language permitted
condemnation when necessary to meet business demands, although more than mere convenience was required to
justify the taking. In light of the projected rapid growth of intermodal business and the planned Crescent Corridor
project, the ALJ concluded that Norfolk Southern had satisfied this requirement.

         Intermodal appealed, and the Appellate Division affirmed the ALJ’s findings with respect to the two issues
in dispute here. Norfolk S. Ry. Co. v. Intermodal Props., LLC, 424 N.J. Super. 106 (App. Div. 2012). The panel
agreed with the ALJ’s factual findings, concluding that permitting the railroad to exercise its eminent domain power
was not incompatible with the public interest. The panel also agreed that Intermodal was precluded from presenting
evidence of its proposed future use and could not invoke the prior public use doctrine. Finally, the panel adopted the
ALJ’s interpretation of “exigency,” finding that the railroad’s foreseeable future needs were reasonable business
needs requiring acquisition of Intermodal’s property. The Court granted Intermodal’s petition for certification. 210
N.J. 261 (2012).
HELD: Norfolk Southern’s proposed use meets the requirement of N.J.S.A. 48:3-17.7 that the taking be “not
incompatible with the public interest.” Intermodal may not invoke the prior public use doctrine because it lacks the
power to condemn and its proposed use is neither prior nor public. As used in N.J.S.A. 48:12-35.1, “exigencies of
business” does not necessitate an urgent need for land in order to justify a taking. Rather, it limits a railroad’s power
to condemn to those circumstances where the general needs or ordinary course of business require it.

1. N.J.S.A. 48:3-17.7 requires that a railroad’s taking by eminent domain be “not incompatible with the public
interest.” New Jersey courts have found that railroads and their related facilities are public uses. The question of
whether a property owner can defeat a railroad’s exercise of eminent domain by introducing proofs that the owner’s
proposed use would better serve the public interest requires analysis of the prior public use doctrine. That doctrine
prohibits condemnation where a proposed use will either destroy an existing public use or prevent a proposed one.
The property owner invoking the doctrine also must have the power to condemn. At the time the railroad sought to
condemn Intermodal’s property, Intermodal’s use was not public, and its successful rezoning is irrelevant because
there is no evidence the proposed future use would be anything but a private venture. Intermodal cannot invoke the
prior public use doctrine because it does not have condemnation authority and its proposed use, a speculative plan
for a profit-making parking facility, is neither prior nor public. Finally, N.J.S.A. 48:3-17.7 focuses on the
condemnor’s proposed use and does not require consideration of any alternative proposals that may be more in the
public interest. Norfolk Southern’s proposed use meets the statutory requirement. (pp. 24-30)

2. When interpreting statutory language, a court’s primary task is to understand and give effect to the Legislature’s
intent, looking first to the plain language of the statute and turning to other interpretive aids in the face of ambiguity.
N.J.S.A. 48:12-35.1 limits a railroad’s power to condemn to circumstances “as exigencies of business may demand.”
Modern understandings of words or phrases may not be appropriate guides in statutory interpretation where, as here,
the statute in question was crafted more than a century ago. Modern day definitions of “exigency” are inconsistent
and lead to contrary conclusions, requiring consideration of related legislation and decisions published during the
timeframe when the phrase was chosen by the Legislature. Review of these materials reveals that, in the past, the
phrase “exigencies of business” was regarded as a term of art used to mean the general needs or ordinary course of
business, rather than the modern day suggestion of an urgent or pressing need, which is derived from contemporary
criminal jurisprudence. The phrase “exigencies of business” must be interpreted in accordance with the manner in
which it was used when the language was chosen. This interpretation is the most sensible one in light of the way in
which railroads are developed and built, requiring long-term planning. There is no basis on which to conclude that
the Legislature intended to demand that railroads prove an urgent, immediate, or emergent need for land as a
prerequisite to exercising their statutory condemnation authority. (pp. 30-42)

         The judgment of the Appellate Division is AFFIRMED.

     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN and PATTERSON; and JUDGES
RODRÍGUEZ and CUFF (both temporarily assigned) join in JUSTICE HOENS’s opinion.




                                                            2
                                     SUPREME COURT OF NEW JERSEY
                                      A-117 September Term 2011
                                                070240

NORFOLK SOUTHERN RAILWAY
COMPANY, a Virginia
Corporation,

    Petitioner-Respondent,

         v.

INTERMODAL PROPERTIES, LLC,

    Respondent-Appellant.


         Argued May 14, 2013 – Decided August 6, 2013

         On certification to the Superior Court,
         Appellate Division, whose opinion is
         reported at 424 N.J. Super. 106 (2012).

         Eric D. McCullough argued the cause for
         appellant (Waters, McPherson, McNeill,
         attorneys; Mr. McCullough and James P.
         Dugan, of counsel).

         Alan P. Fox argued the cause for respondent
         (Capehart & Scatchard, attorneys; Mr. Fox
         and John K. Fiorilla, of counsel).

         Carl A. Wyhopen, Deputy Attorney General,
         submitted a letter on behalf of respondent
         Commissioner of Transportation (Jeffrey S.
         Chiesa, Attorney General of New Jersey,
         attorney).

         Nancy Winkelman submitted a brief on behalf
         of amici curiae The American Short Line &
         Regional Railroad Association, The
         Association of American Railroads,
         Consolidated Rail Corporation, CSX
         Transportation, Inc., and The New Jersey
         Short Line Railroad Association (Schnader
         Harrison Segal & Lewis, attorneys).
    JUSTICE HOENS delivered the opinion of the Court.

    The State’s power to condemn private property is strictly

limited by the constitutional rights of citizens to be free of

takings without just compensation.    See U.S. Const. amend. V;

N.J. Const. art. IV, § 6, ¶ 3.    Moreover, as a further means to

protect the constitutional rights of the people, the Legislature

enacted the Eminent Domain Act of 1971, N.J.S.A. 20:3-1 to -50,

to govern the manner in which the State may exercise its

authority to condemn.

    In addition to the general statutory framework embodied in

the Eminent Domain Act, our Legislature has enacted other

statutes that govern the exercise of the power of eminent

domain, including two that are at the center of the dispute now

before this Court.     The first of these statutes authorizes

public utilities, including railroads, to exercise the power of

eminent domain and defines the circumstances and the manner in

which they may do so.    See N.J.S.A. 48:3-17.6 to -17.8.   The

second of these statutes applies specifically to railroads and

further defines the extent of their authority to condemn.       See

N.J.S.A. 48:12-35.1.

    This appeal arises from the exercise of the power of

eminent domain by plaintiff, Norfolk Southern Railway Company,

as a means to take property owned by defendant, Intermodal

Properties, LLC, for use in the expansion of the railroad’s

                                  2
facility in Secaucus.   That exercise by the railroad of its

authority to condemn was challenged by defendant, leading to

decisions by an Administrative Law Judge (ALJ) and by the

Appellate Division interpreting the two statutes and giving rise

to the two questions of statutory interpretation that are now

before this Court.

     First, we are called upon to determine whether the

railroad’s taking of the property met the statutory proscription

that it be “not incompatible with the public interest[.]”

N.J.S.A. 48:3-17.7.   Second, we are asked to consider whether

the railroad demonstrated that the taking of defendant’s

property was occasioned by the “exigencies of business” within

the meaning of that phrase as it is used in the statute that

governs takings by railroads in particular.   N.J.S.A. 48:12-

35.1.

                                I.

     Norfolk Southern owns a large tract of land in Secaucus,

comprised of between 240 and 275 acres, where it operates a

freight facility known as Croxton Yard (Croxton).   Croxton is an

intermodal freight facility, meaning that it accommodates

transportation of goods by more than one form, or modality, of

carrier, as for example, by rail and by truck.   At Croxton,

freight containers are transferred between trains and tractor-



                                 3
trailer trucks to facilitate the transport of freight to its

eventual destination.

    Norfolk Southern operates the Croxton facility nearly

around the clock, spanning twenty-four hours each weekday and

sixteen hours each day on weekends.   According to a 2007

estimate, approximately 1,500 to 2,000 trucks then moved through

Croxton each day, accounting each month for approximately 18,000

lifts, a term that refers to the loading and unloading of a

container from a train.

    Containers are off-loaded at Croxton and moved to parking

spaces within the yard prior to being loaded onto the next

transportation modality for distribution.   Parking spaces are,

on average, filled with containers and trailers to eighty

percent of capacity, reaching one hundred percent full to

capacity on Monday mornings.   In addition, elsewhere in the

facility, there is an area where empty containers are stored

while waiting to be reloaded onto trains as space becomes

available.   In 2007, there were an average of 400 to 500 empty

containers parked in that area each week, with the total

sometimes reaching 1,000.

    Rail carriers such as Norfolk Southern compete for

customers, requiring that they maintain efficiency.   One measure

of efficiency that is significant to customers is dwell time.

As the ALJ found, dwell time is

                                  4
            a measurement of how long it takes for a
            truck to enter a yard and depart the yard
            [and] is also used as a measurement of the
            amount of time that a container stays in the
            yard from the time it is off-loaded from the
            train until it is picked up by the carrier.
            . . . If dwell time increases significantly,
            it can reach a point where it is no longer
            profitable   for   customers   to  ship   by
            intermodal and they can decide to move cargo
            to another carrier or by truck.

    In 2002, Norfolk Southern concluded that its intermodal

business in general was expanding rapidly and that, in order to

meet the anticipated demand, it would need to expand the Croxton

facility.   That conclusion was based on a variety of

considerations.   First, the existing traffic at Croxton had

already led to double-parking of containers, which made it

difficult to move trucks around the yard and increased dwell

time.   Second, Norfolk Southern projected that freight growth in

New Jersey, by some estimates, would double within ten to

fifteen years and, according to other projections, would

continue to grow for twenty-five years.   Third, the railroad

projected that the overall traffic using Croxton would increase

based in part on forecasts prompted by a new undertaking known

as the Crescent Corridor Project.    That project was a long-range

plan by the railroad to expand rail service from ports in New

Jersey and New York into the southeastern and western regions of

the United States and thereafter into Mexico.



                                 5
    Norfolk Southern concluded that the solution to all of its

growth concerns was to increase its facilities at Croxton.

Moreover, the railroad determined that it would need to acquire

nearby or adjacent properties in order to accommodate the

expansion at Croxton.    As a result, in May 2004, the railroad’s

managers decided to sell a piece of property across from Croxton

that was owned by the railroad and to use the proceeds to

acquire three properties they believed were needed for the

expansion of their facility.   One of those properties is owned

by Intermodal.

    Intermodal’s property, comprising approximately 5.99 acres,

is adjacent to Croxton.   It is currently the site of an 80,000

square foot warehouse which, at all times relevant to this

dispute, was leased by Intermodal to a company that operated a

freight-forwarding business.   Acquisition of Intermodal’s

property would allow the railroad to create an additional 291

container parking spaces and would connect Croxton with another

small parcel of land on the other side of Intermodal’s property

that is owned by Norfolk Southern.   In addition, because

Intermodal’s property is close to Croxton’s tracks, it would not

increase dwell time and would improve the efficiency of the

operations at Croxton.

    At the time when Norfolk Southern embarked on its effort to

acquire the property, the railroad projected it would need the

                                 6
Intermodal property within five years.   Norfolk Southern entered

into negotiations to acquire the Intermodal property, but its

offers were rebuffed.   By September 2005, Intermodal had

informed the railroad that it was not interested in selling the

property.   As a result, Norfolk Southern initiated condemnation

proceedings through a petition filed with the New Jersey

Department of Transportation (NJDOT) as a means to acquire the

Intermodal property.

                                A.

     The matter was deemed to be a contested case, referred by

NJDOT to the Office of Administrative Law (OAL) and assigned to

an ALJ.   Before commencing the hearing on the railroad’s

petition, the ALJ considered, and decided, the two issues that

were raised by Intermodal and are now before this Court.    The

ALJ’s determination of those issues, to a large extent, shaped

the testimony and evidence that the parties offered.1


1
     The ALJ also addressed an issue arising from the amendment,
effective January 13, 2008, of one of the statutes governing
this dispute. That is, N.J.S.A. 48:12-35.1 was amended to
include a requirement that a railroad seeking to condemn
property establish that “alternative property suitable for the
specific proposed use of the property to be taken is unavailable
. . . and that the interest in the property to be taken does not
exceed what is necessary for the proposed use[.]” L. 2007, c.
290, § 1. The ALJ agreed with Norfolk Southern that the
amendments were preempted by federal law and therefore precluded
Intermodal from presenting any evidence on the issue. The
Appellate Division reversed, determining that the amendments
were not preempted by federal law, and remanded the matter to
the OAL for further proceedings. Norfolk S. Ry. Co. v.
                                 7
    Intermodal’s first argument focused on the statutory

command that the taking be “not incompatible with the public

interest[.]”   N.J.S.A. 48:3-17.7.   In particular, Intermodal

sought to offer evidence that it proposed to use its property as

a parking facility that would serve the nearby Secaucus Junction

passenger rail station.   It argued that its proposed use would

be more compatible with the public interest than the use

proposed by Norfolk Southern and that the railroad therefore

should be prohibited from exercising the power to condemn.

    The ALJ rejected Intermodal’s proffer for two reasons.

First, observing that Intermodal’s property was not zoned for

use as a parking facility, the ALJ concluded that Intermodal

could not demonstrate that its property could be used for the

purpose it proposed.   Second, the ALJ ruled that, pursuant to

the prior public use doctrine, evidence of the type Intermodal

sought to present would only be relevant if the property were

already being used to serve a public purpose.   Because

Intermodal could not meet that test, the ALJ barred it from

offering any evidence relating to the property’s potential use

as a parking facility.




Intermodal Props., LLC, 424 N.J. Super. 106, 115, 124-128 (App.
Div. 2012). Because the railroad did not file a cross-petition
challenging this aspect of the Appellate Division’s decision,
the issue is not before us.
                                 8
     Intermodal’s second argument was based on the statutory

authorization that only permitted a taking “as exigencies of

business may demand[.]”   N.J.S.A. 48:12-35.1.   Specifically,

Intermodal asserted that the statutory language required the

railroad to demonstrate that there was an emergency before it

could exercise the power to condemn.   The ALJ rejected that

interpretation, concluding that the statute did not limit a

taking to emergencies, and reasoning that the phrase was used

instead to permit the railroad to condemn property as the needs

of its business reasonably demanded.

     After making those preliminary legal determinations, the

ALJ conducted numerous hearings, starting in November 2007, but

held on non-sequential days.   During the delays between the

hearings, Intermodal successfully petitioned the New Jersey

Meadowlands Commission (Meadowlands Commission) to have its

property rezoned from the Intermodal B zone to the

Transportation Center zone.    The effect of that zoning change

was that Intermodal’s proposed commuter parking facility for the

Secaucus Junction station would be a permitted use.2

     Following the completion of the hearings and consideration

of the testimony and evidence presented by the parties, the ALJ

issued a comprehensive written decision on December 11, 2009.

2
     Norfolk Southern appealed the decision of the Meadowlands
Commission changing the zone, but the decision was affirmed by
the Appellate Division in an unpublished opinion.
                                 9
As it relates to the issues on appeal, that decision separately

analyzed whether the taking of the land by the railroad was “not

incompatible with the public interest” and whether the railroad

was taking Intermodal’s property because of the “exigencies of

business[.]”    In summary, the ALJ answered both questions in

favor of Norfolk Southern.

    First, in determining whether the taking was “not

incompatible with the public interest,” the ALJ relied heavily

on the testimony of Susan Gruel, a licensed planner who

testified on the railroad’s behalf.    Gruel testified that the

location of Intermodal’s property, which is near the freight

facility and has direct access to the New Jersey Turnpike, made

it particularly suitable to promote intermodal access.    She

opined that the taking for the expansion of Croxton is

compatible with the objectives of the Meadowlands Master Plan,

the Hudson County Master Plan, and other regional economic

growth plans.

    Gruel also testified that the taking would further the

goals of other local, regional, and state-wide plans, including

the Hudson County Strategic Revitalization Plan, which sought to

upgrade intermodal systems and to find alternatives to truck

traffic; the New Jersey State Development and Redevelopment

Plan, which was designed to promote economic development,

develop transportation alternatives, and protect the

                                 10
environment; and the Regional Transportation Plan-Access and

Mobility 2003 for North Jersey, which also noted the need to

increase rail facilities and reduce reliance on trucks.

    In addition, Gruel testified that the condemnation would

advance the goals set by the NJDOT.     Specifically, she found

support in two NJDOT documents.    First, she noted that a study

referred to as Portway, which was intended to coordinate

infrastructure projects to improve transportation access between

Newark and Elizabeth, projected a significant increase in the

need to move goods and identified a corollary need to enhance

rail facilities as a means to minimize environmental impacts.

Second, she observed that in the Update Report of the New Jersey

State Rail Planning Process, NJDOT recommended the development

of rail services as a way to save energy and reduce highway

congestion.

    During the hearings before the ALJ, Intermodal attempted to

question Gruel about whether the rezoning of its property

demonstrated that the Meadowlands Commission viewed a parking

facility as a better planning option for the property than the

one proposed by the railroad.     The ALJ precluded that line of

questioning because Intermodal had not presented any evidence

that the State or any other public entity was willing to enter

into a contract with Intermodal to provide public parking for

Secaucus Junction.   Therefore, the ALJ deemed Intermodal’s line

                                  11
of questioning to be irrelevant because Intermodal could not

claim the protection of the prior public use doctrine.

    Ultimately, in deciding whether Norfolk Southern had

demonstrated that the taking was “not incompatible with the

public interest[,]” N.J.S.A. 48:3-17.7, the ALJ concluded that

the condemnation of Intermodal’s property would advance the

public interest in several ways.     The ALJ found support in the

plans and the studies cited by Gruel as well as in the other

evidence that the railroad had presented.     In particular, she

found that the taking would further the realization of the

Crescent Corridor project which, in turn, would advance the

public interest by alleviating congestion on the highways.

Moreover, the ALJ recognized that the taking would further the

goal of reducing dwell time.   In this regard, she found that

dwell time was a significant consideration, observing that in

January 2007, Norfolk Southern had upgraded the system for

trucks entering its yard from the access road, installing an

automated gate and adding lanes, in an effort to reduce dwell

time.   Finally, the ALJ credited testimony that the expansion

also would increase railroad efficiency and decrease pollution

by lessening the time trucks were on the road.     In short, the

ALJ concluded that the condemnation was “clearly in the public

interest.”



                                12
    Second, the ALJ considered the arguments concerning whether

the condemnation was justified by the exigencies of the

railroad’s business.   See N.J.S.A. 48:12-35.1.     In analyzing

whether the railroad had met that statutory test, the ALJ

reiterated her pre-hearing order setting forth her

understanding, in accordance with a dictionary definition, that

the term “exigency” did not mean emergency but, instead, meant

“the need, demand or requirement intrinsic to a circumstance or

condition.”   Even so, the ALJ commented that “something more is

required beside mere convenience for the railroad” in order to

justify Norfolk Southern’s taking of the Intermodal property.

    The ALJ then determined that, based on the proofs presented

during the hearings, Norfolk Southern had satisfied this

interpretation of the statutory requirement.      She first relied

on studies and testimony that projected rapid growth in

intermodal business over the next ten to thirty years.      She

included in her analysis governmental and independent studies

that advocated for growth in intermodal traffic as a way to

alleviate roadway congestion and address environmental concerns.

    As part of the consideration of these studies, the ALJ

recognized that the recent general economic downturn had reduced

intermodal traffic and that future levels of intermodal traffic

could not be precisely predicted.    Nonetheless, the ALJ rejected

two opinions offered by Intermodal’s expert directed to whether

                                13
the railroad had met the statutory requirement that the taking

be undertaken because of the exigencies of business.    Those

opinions were that the traffic expansion projected by the

independent studies was flawed and that if intermodal traffic

were to increase, that additional traffic would not be directed

to Croxton.

    The ALJ rejected both opinions, explaining that

Intermodal’s expert had offered no supporting evidence to

substantiate either of those views.   On the contrary, the ALJ

observed that, in transportation planning, it is not unusual to

project fifteen to thirty years into the future.   In evaluating

Norfolk Southern’s projections, the ALJ found that the evidence

supported the railroad’s contention that intermodal traffic

would expand to the point where the land it sought to acquire

would be needed at Croxton within the next ten years.

    In addition, the ALJ found that the Crescent Corridor

project would add to those growth projections, thus requiring an

expansion of Croxton to facilitate the demands created by that

project.   As part of her consideration of that evidence, the ALJ

described the enormous geographic and financial scope of the

Crescent Corridor project.   Moreover, she considered, and

rejected, two challenges that Intermodal raised to the evidence

concerning the Crescent Corridor.



                                14
    First, the ALJ recognized that Intermodal contended that

there was no assurance that the project would actually be built

as envisioned.   After acknowledging that the ultimate success of

the Crescent Corridor project is an open question, however, the

ALJ found that Norfolk Southern was committed to the project and

that its goals were sound.

    Similarly, the ALJ considered Intermodal’s assertion that,

if built, the Crescent Corridor project should not reach

Croxton, but instead should terminate in Middlesex County where

there is an abundance of available warehouse space.     The ALJ

rejected that argument because Intermodal had not investigated

whether the railroad’s customers would prefer that their freight

be off-loaded in Middlesex County or whether that plan might

cause an increase in truck traffic in New Jersey.     Balancing all

of these considerations, the ALJ concluded that Norfolk Southern

would require the Intermodal property for the success of the

Crescent Corridor project and that the railroad should not be

expected to wait until that “project is up and running to begin

condemnation proceedings.”

    In deciding whether the railroad had demonstrated that the

taking was justified by the exigencies of its business, the ALJ

found that Norfolk Southern had presented sufficient evidence

that intermodal traffic will increase and that the Crescent



                                15
Corridor project, in particular, presented “sound economic and

environmental reasons” to move forward with the condemnation.

    In summary, therefore, the ALJ concluded that Norfolk

Southern had demonstrated by a preponderance of the evidence

that its taking of Intermodal’s property satisfied both the

statutory command that it be “not incompatible with the public

interest[,]” N.J.S.A. 48:3-17.7, and that it be demanded by the

exigencies of the railroad’s business, see N.J.S.A. 48:12-35.1.

                                B.

    Because the NJDOT Commissioner did not modify or reject the

ALJ’s decision, it became a final decision by operation of law.

See N.J.S.A. 52:14B-10(c).   Intermodal then filed an appeal with

the Appellate Division.   R. 2:2-3(a)(2).   In a published

opinion, the Appellate Division affirmed the ALJ’s findings of

fact and conclusions of law respecting the two issues in dispute

before us, Norfolk S. Ry. Co. v. Intermodal Props., LLC, 424

N.J. Super. 106, 129 (App. Div. 2012), and remanded the matter

for proceedings not germane to our analysis, id. at 124-28.

    First, in determining that the ALJ correctly concluded that

the taking was not incompatible with the public interest, the

Appellate Division pointed to much of the evidence that the ALJ

had found persuasive.   In particular, the appellate panel looked

to the evidence supporting expansion of rail and intermodal

facilities found in the Meadowlands Master Plan and the Hudson

                                16
County Master Plan, as well as the projections for continued

growth found in the New Jersey Turnpike Authority’s Regional

Transportation Plan and NJDOT’s Portway study.     Id. at 116-17.

    The appellate court also noted, quoting the ALJ, that

expanding Croxton would be beneficial because it would reduce

dwell time, thus “‘lessen[ing] the amount of pollutants that

[trucks] emit into the air.’”   Id. at 117.    The court found

further support in the ALJ’s findings that the Crescent Corridor

project, which is consistent with the Meadowlands Master Plan,

would require expansion of Croxton, again helping to alleviate

“‘traffic congestion and air emissions.’”     Id. at 117-18.

Taking those facts together with the “well established

understanding that railroads serve a public purpose[,]” the

Appellate Division concluded that permitting the railroad to

exercise the power of eminent domain was not incompatible with

the public interest.   Id. at 118.

    As part of its analysis, the appellate panel concurred with

the ALJ’s refusal to permit Intermodal “to present evidence

showing that the use of [its] property as a commuter parking lot

would be of greater benefit to the public than the use of the

property for intermodal freight operations.”     Ibid.   Both

because, at the time the railroad sought to take the property,

it was not zoned for use as a parking facility, and because the

subsequent rezoning of the property provided “no evidence

                                17
indicating that any State or local entity was willing to enter

into an agreement with Intermodal to develop the property as a

commuter parking lot[,]” id. at 118-19, the Appellate Division

agreed that Intermodal could not invoke the prior public use

doctrine.   Not only was the property not being used for a public

purpose at the time Norfolk Southern filed its condemnation

petition, but, as the appellate court commented, even after the

zoning change, the “development of the property as a commuter

parking lot was speculative, at best.”     Id. at 119.

    Second, the Appellate Division addressed the statutory

provision that permits railroads to condemn property as the

“exigencies of business may demand.”     Id. at 120.     Rejecting

Intermodal’s contention that the language of the statute

requires an urgent or emergency situation, the court instead

agreed with the ALJ’s interpretation of “exigency.”        Ibid.     In

doing so, the appellate court adopted the dictionary definition

used by the ALJ, through which the phrase is understood to mean

“‘the need, demand, or requirement intrinsic to a circumstance,

[or] condition’ such as ‘the exigencies of city life[.]’” Ibid.

(quoting Random House Webster’s Unabridged Dictionary (2d ed.

2006)).

    Applying standard tools of statutory construction, the

panel explained that it was “convinced that the Legislature did

not intend to limit the exercise of the condemnation power in

                                18
N.J.S.A. 48:12-35.1 to emergency situations, [but that] a

railroad may take private property by the exercise of the power

of eminent domain as the needs of its business may reasonably

demand.”   Id. at 120-21.     That conclusion was based in large

measure on the appellate court’s recognition that the time

involved in effectuating the condemnation process and in

complying with the other requirements embodied in the statute is

lengthy, implying that demonstrating an emergency need was not

part of the Legislature’s intent.       Id. at 121.   Rather, the

railroad’s decision to condemn property is “more often than not

the result of long-term planning[,]” which, the panel reasoned,

indicates the Legislature did not intend to limit takings to

emergency situations.      Ibid.

    In addition to agreeing with the ALJ’s analysis of the

statutory language, the appellate court found sufficient

credible evidence in the record to support the ALJ’s finding

that the railroad’s foreseeable future needs, based on its

growth and expansion plans, were “reasonable needs of . . .

business demand[ing] the acquisition of Intermodal’s property.”

Id. at 122.

    Intermodal filed a petition for certification, which we

granted.   210 N.J. 261.     We thereafter granted leave to the

American Short Line & Regional Railroad Association, the

Association of American Railroads, Consolidated Rail Corp., CSX

                                   19
Transportation, Inc., and the New Jersey Short Line Railroad

Association to participate in the appeal as amici curiae.3

                                II.

     The parties essentially reiterate the arguments that they

raised before the ALJ and the Appellate Division.

     Intermodal asserts that the ALJ erred in precluding it from

offering evidence that its plan to build a parking facility for

the nearby commuter rail station was more compatible with the

public interest than the use to which the railroad planned to

put its property.   As part of that argument, Intermodal contends

that both the ALJ and the Appellate Division erred in their

analysis of the prior public use doctrine.   That erroneous

analysis, Intermodal asserts, amounted to an interpretation of

the governing statute that effectively authorizes the railroad

to take private property regardless of whether the owner’s

alternative purpose might create a greater potential benefit to

the public.   Pointing to its successful effort to have the

Meadowlands Commission rezone its property for use as a parking


3
     The NJDOT Commissioner filed a letter with this Court
expressing opposition to Intermodal’s petition for
certification. Following our grant of that petition, the NJDOT
Commissioner filed a statement in lieu of brief. See R. 2:6-
4(c). In that statement, the Commissioner expressed the view
that NJDOT was not required to participate, that the parties had
adequately briefed the issues, and that NJDOT had no vested
interest in the outcome. Notwithstanding that position, the
Commissioner offered the opinion that the decision of the ALJ
should be affirmed, as it was neither arbitrary nor capricious.
                                20
facility, Intermodal asserts that it was deprived of due process

when the ALJ prevented it from cross-examining the railroad’s

planner on its proposed competing use.

    Intermodal also takes issue with the interpretation of the

statute relating to the exigencies of the railroad’s business.

It argues that the statute contemplates a present and

identifiable need for the property and that the reading of the

statute adopted by the ALJ and affirmed by the Appellate

Division is too deferential to the railroad to be consistent

with the Legislature’s intent.   Recognizing that long-term

planning is needed for railroad development, Intermodal asks

this Court to interpret the statutory language to require

railroads to “show a cognizable and definite need or requirement

for the taking.”   In short, Intermodal urges us to conclude that

the Legislature chose the word “exigency” with the purpose of

implying a sort of immediacy or urgency, as would be consistent

with the ordinary meaning of that term, leading to the

conclusion that the railroad’s general concern for its long-term

needs falls short of what the statute demands.

    Norfolk Southern urges this Court to affirm the judgment of

the Appellate Division in all respects.     First, it asserts that

Intermodal’s effort to offer the potential use of the rezoned

property is based on a misreading of the precedents permitting

evaluation of another public use.     As the railroad understands

                                 21
the law, only when property was being put to a public purpose at

the time of the taking does the alternative use of the property

become relevant to the attempt to condemn.   Because Intermodal’s

property was not being put to a public purpose at the time when

the railroad sought to take it, and because any future public

purpose would be speculative, Norfolk Southern argues that the

ALJ correctly precluded Intermodal from offering evidence

relating to the plan to turn the property into a parking

facility for the commuter train station.

    Second, the railroad asserts that the ALJ and the Appellate

Division correctly understood and applied the statutory phrase

“exigencies of business.”   Arguing that the Legislature must

have recognized the need for long-term planning relating to

railroad expansion, Norfolk Southern contends that “exigency”

cannot mean “emergency,” but instead must be related to

projections of future growth and needs.

    Amici Curiae, a group of freight railroad companies

operating in New Jersey and related trade organizations, offer

this Court historical background about railroads and the

condemnation power granted to them.   They urge us to consider

the vital importance of railroads, particularly as a means to

relieve congestion on our highways, reduce engine emissions,

conserve energy, and improve safety of the traveling public.

They explain that the process involved in expanding railroads is

                                22
lengthy and complex, and they assert that the interpretation of

the statutory phrase “exigencies of business” must be consistent

with these practical realities.    In summary, amici urge this

Court to affirm the judgment of the Appellate Division in its

entirety.

                                 III.

    This appeal calls upon us to consider two statutory

provisions that relate to the power that the Legislature has

vested in public utilities and, more particularly, in railroads,

to acquire property through exercising the power of eminent

domain.   First, we address the limitation placed on the exercise

of the power to condemn by any public utility through the

requirement that the taking be “not incompatible with the public

interest.”   N.J.S.A. 48:17-7.    Second, we consider the

limitation imposed by the requirement that, when the

condemnation power is exercised by a railroad, it only be

permitted to take property to the extent that the “exigencies of

business may demand[.]”   N.J.S.A. 48:12-35.1.

                                  A.

    We need not recite the rich body of principles based upon

our constitution and statutory law that inform every

consideration of the exercise of the power of eminent domain,

much of which is familiar and well-established.     Instead, we

focus only on the two specific statutory phrases before the

                                  23
Court.   As a result, the debate before us is indeed a narrow one

because the parties do not disagree that the railroad’s taking

is for a proposed public use.      Instead, they argue only about

the evidence relevant to the requirement that the taking be not

incompatible with the public interest and the meaning of the

phrase “exigencies of business.”

    Turning first to the question about the evaluation of

whether the proposed use is not incompatible with the public

interest, the focus of the parties is solely on whether

Intermodal should have been permitted to offer evidence

concerning its different proposal for the use of its property.

    We have addressed previously how to evaluate whether a

proposed use is a public use.      See Twp. of W. Orange v. 769

Assocs., LLC, 172 N.J. 564, 573 (2002).      That is, we have

concluded that, “‘public use’ is synonymous with ‘public

benefit,’ ‘public advantage,’ or ‘public utility.’”      Ibid.

(quoting State Highway Comm’r v. Totowa Lumber & Supply Co., 96

N.J. Super. 115, 119 (App. Div. 1967)).      In particular, we

described a public use in terms of one “that tends to enlarge

resources, increase the industrial energies, and . . .

manifestly contributes to the general welfare and the prosperity

of the whole community.”   Ibid.     (internal quotation marks

omitted).



                                   24
       Moreover, we have recognized that railroads and related

terminal facilities meet the requirements for being a public

use.    See Twp. of Weehawkin v. Erie R.R. Co., 20 N.J. 572, 581-

82 (1956).    That is, railroads are “bound to accommodate all

freight and passenger traffic which seek its service[,]” and

“[r]eceiving and terminal facilities are necessary adjuncts to

the service rendered.”     Id. at 581.    “The transportation of

freight constitutes a public franchise, . . . and [a] proposed

[terminal] facility is a necessary implement[.]”       Id. at 581

(internal citation omitted).     “The public use thus manifested is

not diluted because the facility may only be enjoyed by a

portion of the public.”     Id. at 582.    Railroads are “bound to

extend the[ir] service to all who have reasonable need for the

proposed facility depending upon its capacity for transshipment

of freight.”    Ibid.   Therefore, railroads “should not be so

strictly construed as to disallow growth and progress to meet

the competitive forces of the time.”       Ibid.

       The question before us is whether a property owner can

defeat a railroad’s exercise of eminent domain by introducing

proofs that the owner’s proposed use of its property would

better serve the public interest than would the railroad’s

proposed use thereof.     That assertion requires us to consider

the subsidiary question raised by the parties concerning the



                                  25
evaluation by the ALJ and the Appellate Division of the prior

public use doctrine.

    The prior public use doctrine has a specific meaning and

application.    It arose in the context of disputes over land

between two entities, each of which had condemnation power.        Id.

at 579.     The circumstances we encountered in Weehawken aptly

illustrate the concern that gave rise to the doctrine.       There, a

railroad owned two parcels and the municipality desired to

condemn one for use as a baseball field and other recreational

purposes.    Id. at 578.   In that context, this Court recognized

that each litigant had the authority to condemn and each

asserted that it intended to use the property for a public

purpose.    We also recognized that in that unique circumstance,

in the absence of either a rule of law or special legislation

designed to end the dispute, the two entities could engage in an

endless round of condemnation and re-condemnation, with each

seeking to acquire the property by asserting its power of

eminent domain.    Id. at 579.

    In order to create certainty, this Court crafted the prior

public use doctrine, which operates to “den[y] exercise of the

power of condemnation where the proposed use will destroy an

existing public use or prevent a proposed public use unless the

authority to do so has been expressly given by the Legislature

or must necessarily be implied.”       Ibid.   The application of the

                                  26
doctrine, therefore, is both specific and narrow.      It does not

automatically apply merely because property is already being

used for a public purpose.   See Texas E. Transmission Corp. v.

Wildlife Preserves, Inc., 48 N.J. 261, 268-69 (1966) (denying

“public-spirited” conservation group protection of prior public

use doctrine for private land voluntarily devoted to use as

wildlife preserve because conservation group lacked condemnation

authority).

    That is, a property owner that devotes its property to a

worthy public purpose, unless it also has the power to condemn,

cannot avail itself of the protections of the prior public use

doctrine.   Id. at 267-68.   Moreover, as we explained, if the

prior public use doctrine does not apply, “no comparative

evaluation of two public uses, one existing and one proposed,

need be undertaken in order to determine which should prevail as

the paramount use.”   Id. at 273.      Therefore, an owner cannot

look to the prior public use doctrine to defend against a

condemnation action absent a pre-existing, public use coupled

with the power of eminent domain, nor may it suggest that there

is a potential or future proposed use that might be more

beneficial than the proposed use put forth by the condemnor.

    With these precedents to guide us, our evaluation of

Intermodal’s argument is clear.     First, Intermodal’s use of the

property at the time that the railroad sought to exercise the

                                  27
power of eminent domain was not a public use.     The record

reflects that, at the time, the Intermodal property was being

used by private entities for truck parking.     Moreover, at the

time, the property could not have been devoted to the public use

that Intermodal has identified because it would have been

inconsistent with the zoning ordinance.   Nor is it relevant that

Intermodal succeeded in rezoning the property as part of its

effort to potentially achieve its stated public purpose of

creating a parking facility for the nearby commuter train

station.   Although achieving that purpose might have served the

public interest in some sense, Intermodal has not suggested that

it would be anything but a privately owned and profit-driven

venture.   Intermodal cannot claim the protection of the prior

public use doctrine because the use to which it points is

neither a prior use nor a public one, but is instead a

speculative, future plan for a profit-making venture.

    More fundamentally, the prior public use doctrine would

only apply if the property owner itself had the power of eminent

domain, as if, for example, the municipality had already taken

Intermodal’s property for a parking facility.     Because

Intermodal lacks the power to condemn, the prior public use

doctrine can have no application to this dispute over the

railroad’s exercise of its power of eminent domain.



                                28
    Finally, the language of the statute speaks only to the

requirement that the taking be “not incompatible with the public

interest.”   N.J.S.A. 48:3-17.7.    That statutory language demands

that the focus be on the proposed use identified by the

condemnor; as we have held, in the absence of a previously

existing public use, it does not permit a comparative analysis

of a competing public purpose that an owner proposes.     See Texas

E. Transmission Corp., supra, 48 N.J. at 273.     That is, the

statute requires evaluation of whether the purpose proposed by

the condemning authority is incompatible with the public

interest, not whether there is some alternative proposal that

might be more in the public interest.

    In the end, Intermodal’s interpretation of the statute

asked the ALJ to engage in the latter analysis, seeking

permission to offer a plan that Intermodal thought would be a

better or more worthy purpose.     Whether, in fact, the plan

proposed by Intermodal would have been a better one than that

which the railroad proposed, however, is of no moment in light

of the clear language that the Legislature chose when creating

the boundaries within which the railroad may exercise the power

of eminent domain.   We, therefore, detect no error in the

analysis of the ALJ or in the judgment of the Appellate Division

concluding that the railroad’s proposed use of the property was



                                   29
“not incompatible with the public interest” as defined by the

statute.

                                B.

    The second argument raised by the parties rests as well on

a debate about statutory interpretation.   Because in this aspect

of the appeal we are called upon to interpret the meaning of a

word or phrase chosen by the Legislature, we recite briefly the

familiar concepts of statutory construction that guide us.

    Courts ordinarily “‘give substantial deference to the

interpretation an agency gives to a statute that the agency is

charged with enforcing.’”   R & R Mktg., LLC v. Brown-Forman

Corp., 158 N.J. 170, 175 (1999) (quoting Smith v. Dir., Div. of

Taxation, 108 N.J. 19, 25 (1987)); accord Richardson v. Bd. of

Trs., Police & Firemens’ Ret. Sys., 192 N.J. 189, 196 (2007).

However, we are “in no way bound by the agency’s interpretation

of a statute or its determination of a strictly legal issue.”

In re Taylor, 158 N.J. 644, 658 (1999) (quoting Mayflower Sec.

Co. v. Bureau of Sec., 64 N.J. 85, 93 (1973)).

    As we have long recognized, in general, “[i]n any matter

requiring our consideration of a statute, our essential task is

to understand and give effect to the intent of the Legislature.”

Pizzullo v. N.J. Mfrs. Ins. Co., 196 N.J. 251, 264 (2008); see

also Roberts v. State, Div. of State Police, 191 N.J. 516, 521

(2007) (construing meaning of police disciplinary statute

                                30
through use of extrinsic aids); Bunk v. Port Auth. of N.Y. &

N.J., 144 N.J. 176, 194 (1996) (construing intent of

Legislature’s amendment to Worker’s Compensation Act).

    In engaging in that important task, “we look first to the

plain language of the statute, seeking further guidance only to

the extent that the Legislature’s intent cannot be derived from

the words that it has chosen.”   Pizzullo, supra, 196 N.J. at

264; accord Roberts, supra, 191 N.J. at 521.   If “the language

is not clear and unambiguous on its face, we look to other

interpretive aids to assist us in our understanding of the

Legislature’s will.”   Pizzullo, supra, 196 N.J. at 264; see,

e.g., Roberts, supra, 191 N.J. at 521 (reviewing extrinsic aids

including Governor’s conditional veto message and bill sponsor’s

statements); Panzino v. Cont’l Can Co., 71 N.J. 298, 301-03

(1976) (relying on bill sponsor’s statement for guidance).

    With these precedents as our guide, we turn to the dispute

between the parties concerning the meaning of the statute

limiting the railroad’s power to condemn to circumstances “as

exigencies of business may demand[.]”   N.J.S.A. 48:12-35.1.

    In striving to determine what the Legislature intended when

it chose the word “exigencies[,]” the ALJ applied a dictionary

definition.   Using that approach, the ALJ concluded that the

term meant “need, demand or requirement to a circumstance or

condition.”   In affirming that conclusion, the Appellate

                                 31
Division expanded on the analysis, considering the dictionary

definition and the statute as a whole.   As the panel therefore

explained, the word “exigency” did not connote an emergency or

an urgent need, but instead, when viewed in light of the entire

statute, was meant to convey the reasonable demands of the

business of a railroad.   Norfolk Southern, supra, 424 N.J.

Super. at 120-21 (citing Hubner v. Spring Valley Equestrian

Ctr., 203 N.J. 184, 195 (2010)).

    Our evaluation proceeds on a somewhat different course

because modern day definitions are inconsistent and lead to

contrary conclusions.   Although the ALJ and the appellate court

used a dictionary that gave a definition that apparently fits

the overall statutory intent, it is not the only dictionary

definition for the term we are called upon to interpret.      Other

dictionaries define exigency in terms of “a state of affairs

that makes urgent demands[,]” Webster’s Ninth New Collegiate

Dictionary 435 (1985), or as a “state of urgency; a situation

requiring immediate action[,]” Black’s Law Dictionary 655 (9th

ed. 2009).

    Those definitions are perhaps a reflection of the use of

the term as it is meant in the context of rights protected by

the Fourth Amendment, see U.S. Const. amend. IV, and by our

parallel constitutional provision, see N.J. Const. art. I, ¶ 7.

In that context, the word, which is ordinarily used in the

                                32
phrase “exigent circumstances,” always connotes a sense of

urgency or emergency in which action is needed.   See State v.

Johnson, 193 N.J. 528, 552-53 (2008) (observing that term

“cannot be precisely defined . . . [but involves circumstances]

when inaction due to the time needed to obtain a warrant will

create a substantial likelihood that the police or members of

the public will be exposed to physical danger or that evidence

will be destroyed or removed from the scene”); see also Black’s

Law Dictionary 277 (9th ed. 2009) (defining exigent

circumstances as “situation that demands unusual or immediate

action and that may allow people to circumvent usual

procedures”).   Although that understanding of the term, having

found its way into common parlance, undoubtedly gave some

support for Intermodal’s assertion in this dispute, it is not a

useful avenue for interpretation of this statute.

    Rather, as this appeal illustrates, modern understandings

of words or phrases may not be appropriate guides in statutory

interpretation, particularly if a statute was crafted decades in

the past, or, as in this case, more than a century ago.     Nor are

they appropriate if a statute uses a term of art, in which

circumstance we are bound to construe the term “in accordance

with those meanings.”   In re Lead Paint Litig., 191 N.J. 405,

430 (2007); see also N.J.S.A. 1:1-1 (declaring that “words . . .

having a special or accepted meaning in the law, shall be

                                33
construed in accordance with such . . . meaning”); accord

Bosland v. Warnock Dodge, Inc., 197 N.J. 543, 553 (2009).

    In our quest to understand the meaning of the phrase used

in this statute, therefore, it is appropriate for us to look to

the language of the statute as well as to decisions published

during the timeframe when the phrase was chosen by the

Legislature in order to assist us in interpreting the phrase in

accordance with its intended meaning.   In particular, because

the phrase connects the word “exigencies” with the word

“business,” it is appropriate to look to published decisions

that use both of those words so that we may understand the

meaning in context and, therefore, glean what the Legislature

understood the phrase to mean when choosing it.

    First, the phrase “exigencies of business[,]” which is now

found in N.J.S.A. 48:12-35.1, is not one of recent vintage, but

has deep roots in predecessor statutes governing the formation

of railroads and the creation of their routes.    Beginning with

the 1873 Act to Authorize the Formation of Railroad Corporations

and Regulate Same (1873 Act), L. 1873, c. 413, §§ 1 to 39, the

Legislature created a system to govern the way in which

railroads could be formed and the manner in which they were to

be operated.   That original enactment, which preceded the

passage of the Eminent Domain Act, L. 1900, c. 53, § 1, not only

granted to directors of railroads the power to take land, see L.

                                34
1873, c. 413, § 1, but also included sections devoted to the

technicalities of the way in which the power of condemnation

could be exercised and how just compensation would be

established, see id. §§ 11-13.

    The 1873 Act permitted takings of land for the purpose of

laying tracks, creating a right of way, siting and building

depots, and the like.   In describing the scope of authority to

take land, the Legislature used various kinds of limiting

language.   That is, takings for the right of way were limited to

100 feet in width, id. § 11; takings of additional land to

redirect a road or turnpike so as to ease ascent and descent of

the tracks was permitted “as may be deemed requisite by the

directors[,]” id. § 21; and, in general, appurtenant buildings

were only permitted as deemed “expedient” for the safety of

property and “for necessary uses appertaining to [the

railroad’s] business[,]” id. § 17.

    The phrase “exigencies of business[,]” as it relates to

railroads, first appeared in a separate piece of legislation

enacted in 1877.   See An Act Concerning Railroad Corporations

(1877 Act), L. 1877, c. 31, § 1.      The 1877 Act, while not

amending the more general railroad statute of 1873, permitted

railroads to exercise the power of eminent domain “to all such

lands adjoining their road as constructed on their right of way

as located, as, in the judgment of the directors of such

                                 35
company, the exigencies of business may demand for the erection

of freight and passenger depots and all other legitimate

purposes of said company[.]”     Ibid.

    Apparently proceeding in parallel fashion, the more general

1873 Act was amended several times, in ways that are not germane

to our analysis.   In 1887, however, the Legislature amended the

1873 Act to incorporate the language that had been used in the

1877 Act to describe the exercise of the power of eminent

domain.   L. 1877, c. 31, § 1.    As a result, the 1887 amendment

imported the phrase “the exigencies of business” into the more

general railroad statute’s pre-existing authorization of eminent

domain.   After the passage of the Eminent Domain Act in 1900, L.

1900, c. 53, §§ 1 to 19, the statutes governing railroads

underwent a general revision.     See 1903 Act Concerning Railroads

(1903 Act), L. 1903, c. 257, §§ 1 to 89.    In part, that new

statute omitted the earlier-included sections on the technical

manner in which the power of eminent domain could be exercised,

in favor of incorporating the procedures found in the Eminent

Domain Act by reference.   See id. § 13.    The 1903 Act,

therefore, included the general grant to railroads of the power

of eminent domain, along with the reference to the scope of that

authority being limited “as in the judgment of the [railroad’s]

directors . . . the exigencies of business may demand.”     Ibid.



                                  36
    The 1903 Act was often referred to at the time as the

General Railroad law.   Section 13 of the 1903 Act, relating to

the condemnation power, was amended several times thereafter,

before being repealed in 1962, see L. 1962, c. 198, § 198, and

replaced with the current statute, L. 1962, c. 198, § 60

(codified at N.J.S.A. 48:12-35.1).    It was in 1962, in the

context of classifying railroads as public utilities, see L.

1962, c. 198, § 48, that the Legislature deleted the earlier

statutory reference to the “judgment of the directors,” leaving

only the long-standing phrase, “exigencies of business may

demand” as the standard.

    Throughout all of those statutory changes, since 1877, the

phrase regarding the exercise of the power of eminent domain by

the railroad that refers to “the exigencies of business” has not

been altered.   The phrase, therefore, is best understood by

seeking guidance as to the meaning that was ascribed to it both

in decisions construing the 1903 Act, and in decisions that

utilized it in analogous contexts in the late 1800’s when the

Legislature included it in the laws governing railroads.

    There are published decisions issued by a variety of courts

that touch on the 1903 Act and that include references to the

phrase “exigencies of business.”     For example, the 1903 Act,

referred to by the court as the General Railroad Act, was the

focus of a dispute in chancery about the authority of railroads

                                37
to condemn.   The Vice Chancellor referred to the phrase

“exigencies of business” when quoting language from the statute,

but decided the matter without construing the meaning of those

words.   See Benton & Holden, Inc. v. Cent. R.R. Co. of N.J., 122

N.J. Eq. 309, 313 (Ch. 1937) (discussing General Railroad Act, 3

Comp. Stat., p. 4224, § 13), aff’d o.b., 123 N.J. Eq. 163 (E. &

A. 1938).   Instead, the Chancellor considered whether the

railroad’s action, challenged as a taking, was permitted because

it was done pursuant to a direction from the Board of Public

Utilities (BPU).   Ibid.   Because the Legislature had amended the

statute, after the railroad acted, specifically to create the

authorization for a taking pursuant to a BPU directive, the

Chancellor concluded that the railroad’s power to condemn based

on such an order did not exist previously.     Ibid.

    Although the Chancellor therefore did not construe the

phrase concerning exigencies, there are other published

decisions that concern either the 1903 Act in general or

railroads in particular that are of assistance to this Court.

For example, in considering the claim of a plaintiff injured in

a fall from a train platform, the Court of Errors and Appeals

commented on the extent of the railroad’s duty, noting that

“[t]here was no proof that the platform was not constructed in

the ordinary way, nor that the space was greater than the

exigencies of business required.”     Dotson v. Erie R.R. Co., 68

                                 38
N.J.L. 679, 685 (E. & A. 1903).     The Court reached that

conclusion by considering such factors as whether the dimensions

of the platform were sufficient to accommodate passengers

boarding and disembarking from trains, whether the platform was

close enough to the rails to permit safe entry and exit, and

whether the platform provided sufficient space to allow passage

when considering the fact that trains ordinarily have parts that

project to the sides and may intrude on the platform.        Id. at

684-85.   Read in the context of the Court’s evaluation of the

duty owed to the patron of the railroad, the phrase “exigencies

of business” meant general needs of the business operation.

Ibid.; accord Feil v. W. Jersey & Seashore R.R. Co., 77 N.J.L.

502, 503-04 (E. & A. 1909) (affirming dismissal of law suit by

passenger injured while walking along platform who unexpectedly

stepped into properly designed, well-maintained depression in

platform, referred to as a truckway, used by railroad to

transfer luggage between cars); see also Cullen v. W. Jersey &

Seashore R.R. Co., 85 N.J.L. 708, 710-11 (E. & A. 1914)

(distinguishing Feil based on plaintiff’s allegation that

truckway design was negligent).

    In an analogous context, the Supreme Court used the phrase

“exigencies of business” in addressing a dispute about whether

property owned by a railroad was taxable.      See State v. Haight,

35 N.J.L. 40, 46 (Sup. Ct. 1870).      There, the court, in applying

                                  39
the doctrine that taxation depended on actual use, relied on the

phrase to comment on the difference between actual and potential

use.    The court explained that “[l]ands which a company has

purchased and is holding merely with a view to an appropriation

to business in the future, if the exigencies of business should

require them, may be said to be held as a matter of convenience

to the company, and not to be necessary to the prosecution of

the objects of its incorporation.”    Ibid.   As used in that

context, the phrase again was used to mean needs of the day or

general needs of the business.

       There are, as well, a number of decisions reached in

disputes that have arisen in other contexts to which we may turn

to shed light on the historical understanding of the phrase

“exigencies of business.”    The Court of Errors and Appeals, in

considering whether possessory interest in bonds should be

tested in accordance with holder in due course principles, used

the phrase as if it meant something more akin to convenience.

See Morris Canal & Banking Co. v. Fisher, 9 N.J. Eq. 667, 699

(E. & A. 1855).    That is, after commenting that bank notes are

so construed, the court observed that “[b]y analogy to this

class of cases, the exigencies of business have from time to

time introduced other securities into the same category.”       Ibid.

       Likewise, the Court of Errors and Appeals used the phrase

to describe a general course of business in the context of

                                 40
whether a note was properly dishonored by a bank.   See Fifth

Ward Sav. Bank of Jersey City v. First Nat’l Bank of Jersey

City, 48 N.J.L. 513, 522 (E. & A. 1886) (observing that “[c]all

loans on notes payable on demand . . . are a common method with

banks of loaning unemployed funds, and it is usual to raise

money, when required by the exigencies of business, on such

notes and collaterals, by transferring them to other banks”).

    Finally, the phrase was employed by the Vice Chancellor to

distinguish between forfeitures that call for the intervention

of the courts of equity and those that do not.   See N. Jersey

St. Ry. Co. v. S. Orange, 58 N.J. Eq. 83, 91-92 (Ch. 1899).      In

that decision, the Vice Chancellor described the “class of cases

comprising mercantile contracts where the exigencies of business

and trade require that a party having paid a sum of money on a

particular account and agreeing to pay a further sum on a

certain day on the same account, and failing to pay such sum,

should lose what he has already paid.”   Distinguishing that

class of cases, the court declined the application by a

municipality seeking to declare a forfeiture of streetcar

property.   Ibid.

    As these decisions illustrate, when courts have been called

upon to interpret the meaning of the phrase “exigencies of

business” in the past, it has been regarded as a term of art.

As such, it has been understood to describe generally the needs

                               41
of business, or the ordinary course of business, rather than to

allude to an emergent, urgent, immediate, or pressing need.

Indeed, it is the influence of our modern jurisprudence in the

criminal context that has imbued the term with those notions.

We conclude, as we must, that the Legislature meant the phrase

“exigencies of business” to be understood in accordance with the

way in which it was used at the time when the language was

chosen.

    Moreover, that understanding of the phrase is the most

sensible one when considering the way in which railroads

operate.   Simply put, demanding that the railroad demonstrate

that there is an urgency or an immediacy that motivates its

exercise of eminent domain to acquire a tract of land, as

Intermodal suggests, would require us to close our eyes to the

reality of how railroads are developed and built.   Long-term

planning is critical to rail transport, and we detect no basis

on which to conclude that the Legislature intended to demand

that railroads prove urgency, immediacy or emergency of their

need for land as a prerequisite to exercising their statutory

condemnation power.

                                V.

    The judgment of the Appellate Division is affirmed.

     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN and
PATTERSON; and JUDGES RODRÍGUEZ and CUFF (both temporarily
assigned) join in JUSTICE HOENS’s opinion.

                                42
                SUPREME COURT OF NEW JERSEY

NO.    A-117                                   SEPTEMBER TERM 2011

ON CERTIFICATION TO              Appellate Division, Superior Court


NORFOLK SOUTHERN RAILWAY
COMPANY, a Virginia
Corporation,

      Petitioner-Respondent,

               v.

INTERMODAL PROPERTIES, LLC,

      Respondent-Appellant.



DECIDED             August 6, 2013
                Chief Justice Rabner                         PRESIDING
OPINION BY           Justice Hoens
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


CHECKLIST                              AFFIRM
CHIEF JUSTICE RABNER                     X
JUSTICE LaVECCHIA                        X
JUSTICE ALBIN                            X
JUSTICE HOENS                            X
JUSTICE PATTERSON                        X
JUDGE RODRÍGUEZ (t/a)                    X
JUDGE CUFF (t/a)                         X
TOTALS                                    7